 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT

 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,
                                     Case No.:   19CR00546-BAS
11
                Plaintiff,
12
          v.                         ORDER AND JUDGMENT TO DISMISS
13                                   INFORMATION WITHOUT PREJUDICE
     JASMINE EUNIQUE RIPP,
14
                Defendant.
15

16

17

18       Upon motion of the UNITED STATES OF AMERICA, and good cause
19 appearing,

20       IT IS ORDERED that the Information in Criminal Case No. 19CR00546-

21 BAS against defendant JASMINE EUNIQUE RIPP be, and hereby is, dismissed;

22       IT IS SO ORDERED.
23

24 DATED: 3/5/19
                                    HON. LINDA LOPEZ
25                                  United States Magistrate Judge
26

27

28
